   4:21-cr-03015-JMG-CRZ Doc # 14 Filed: 02/23/21 Page 1 of 2 - Page ID # 24




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
              Plaintiff,
                                                  CASE NO: 4:21CR3015
      vs.

DANIEL ALAN ABELE,                                 DETENTION ORDER
              Defendant.



      On the government's motion, the court afforded the defendant an
opportunity for a detention hearing under the Bail Reform Act, 18 U.S.C. §
3142(f). The court concludes the defendant must be detained.

      There is a rebuttable presumption that no condition or combination of
conditions of release will reasonably assure the defendant’s appearance at court
proceedings and the safety of the community because there is probable cause to
believe the defendant committed a felony involving a minor. The defendant has
not rebutted this presumption.

      Based on the evidence presented and information of record, the court finds
by clear and convincing evidence that the defendant's release would pose a risk
of harm to the public.

      Specifically, based on the FBI reports attached to the PTS report, there is
substantial evidence to support the crimes charged. Moreover, the defendant had
previously attempted to have direct sexual contact with minors and he was
planning to meet with a minor for the purposes of sexual contact at the time his
home was searched, including having his vehicle prepared and equipped for that
reason. The defendant lives across the street from a school.
   4:21-cr-03015-JMG-CRZ Doc # 14 Filed: 02/23/21 Page 2 of 2 - Page ID # 25




      Under the facts presented, neither the Adam Walsh conditions, nor
conditions which restrict Defendant’s travel, personal contacts, and possession of
drugs, alcohol, and/or firearms; require reporting, education, employment, or
treatment; or monitor Defendant’s movements or conduct; or any combination of
these conditions or others currently proposed or available (see 18 U.S.C. §
3142(c)), will not sufficiently ameliorate the risks posed if the defendant is
released.

                         Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of the United
States Court or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.

      Dated February 23, 2021.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
